Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

BROCK ANDERSEN, derivatively on
behalf of UNDER ARMOUR, INC.
24454 Kathleen Dr.

Laguna Niguel, CA 92677

-and-

BALRAJ PAUL, derivatively on behalf of -

UNDER ARMOUR, INC.
1530 Vicksburg Drive
Parma, Ohio 44134

Plaintiffs,
Vv.

KEVIN A. PLANK

1014 Greenspring Valley Road
Lutherville, Maryland 21093
Baltimore County

BRAD DICKERSON
15 Eve Lane
Rye, New York 10580

GEORGE W. BODENHEIMER
95 Hemlock Hill Road
New Canaan, Connecticut 06840

DOUGLAS E. COLTHARP
2736 Abingdon Road
Mountain Brook, Alabama 35243

JERRI L. DEVARD
15 Walker Avenue 251
Sag Harbor, New York 11963

KAREN W. KATZ
4369 San Carlos Street
Dallas, Texas 75205

 

 

Case No.: 18-cv-02239-RDB

JOINT MOTION AND [PROPOSED]
ORDER TO STAY DERIVATIVE ACTION

Aifdj0 AS

3uONLIvs Ly
safd40 SNE)

CH:ZIHd G1 3S 6102
ONW TARY 30 LO LSio

1unod FN 1SIT'SA
qaud
Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 2 of 8

A.B. KRONGARD

1400 West Seminary Avenue
Lutherville Timonium, Maryland 21093
Baltimore County

ERIC T. OLSON
124 Country Club Circle SW
Lakewood, Washington 98498

HARVEY L. SANDERS
355 Wheatley Road
Old Westbury, New York 11568

LAWRENCE P. MOLLOY
225 Liberty Lake Dr.
Vestavia, Alabama 35242

-and-

THOMAS J. SIPPEL

14601 Gallant Fox Lane

North Potomac, Maryland 20878
Montgomery County

Defendants,

-and-

UNDER ARMOUR, INC., a Maryland
corporation,

1020 Hull Street, 3rd Floor

Baltimore, Maryland 21230

Baltimore City County

Nominal Defendant.

 

 
Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 3 of 8

- I
i

Plaintiffs Brock Andersen and Balraj Paul (“Piaintiffs’), Kevin A. Plank, George W.
Bodenheimer, Douglas E. Coltharp, Jerri L. DeVard, Karen W. Katz, A.B. Krongard, Eric T.
Olson, Harvey L. Sanders, Brad Dickerson, Lawrence P. Molloy, and Thomas J. Sippel
(“Individual Defendants’), and nominal defendant Under Armour, Inc. (“Under Armour” or the
“Company,” together with the Individual Defendants, are collectively referred to herein as
“Defendants,” and Defendants, together with Plaintiffs, are collectively referred to herein as the
“Parties’) hereby respectfully move the Court for entry of an order staying this litigation. In
support of this joint motion, the Parties state as follows:

1. On July 23, 2018, the above-captioned shareholder derivative action (“Derivative
Action”) was filed in this Court by Plaintiffs against the Individual Defendants, each of whom are
current and former directors and officers of nominal defendant Under Armour. (Dkt. No. 1.)

2. A class action alleging violations of the federal securities laws filed against Under
Armour and certain of its current and former officers was also filed in this Court: Aberdeen City
Council as Administrating Authority for the North East Scotland Pension Fund and Monroe
County Employees’ Retirement System. Under Armour, Inc. and Kevin A. Plank (Case No.: 1:17-
cv-00388-RDB (D. Md.)) (the “Securities Class Action”).

3. On December 6, 2018, the Court entered an order (the "2018 Stay Order’) in the
Derivative Action granting the Parties’ joint motion to stay the Derivative Action, on the terms set
forth therein, until the earlier of (i) an order from the Court on any motion to dismiss the second
amended complaint in the Securities Class Action (the “Second Amended Complaint”), or
(ii) notification that there has been a settlement reached in the Securities Class Action, or,

alternatively, until otherwise agreed to by the Parties. (Dkt. No. 20.)
Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 4 of 8

4, On August 19, 2019, the Court entered an order in the Securities Class Action
granting the defendants’ motion to dismiss the Second Amended Complaint with prejudice (the
“Securities Dismissal Order”). (Dkt. No. 99 in the Securities Class Action.)

5. On September 17, 2019, a notice of appeal of the Securities Dismissal Order was
filed. (Dkt. No. 102 in the Securities Class Action.)

6. On September 17, 2019, the Parties to the Derivative Action met and conferred and
have agreed that, for circumstances particular to this Derivative Action, the interests of preserving
the Company’ s and the Court’ s resources and efficient and effective case management would best
be served by staying this matter until the earlier of (i) the resolution of the appeal of the Securities
Dismissal Order (the “Securities Appeal”), or (ii) notification that there has been a settlement
reached in the Securities Class Action, or, alternatively, until otherwise agreed to by the Parties.

7. The parties agree that at any time during which the prosecution of this Derivative
Action is stayed, any Party may file a motion with the Court seeking to modify the terms of the
stay, which may be opposed by any other Party.

8. Within thirty (30) days of the resolution of the Securities Appeal, or notification
that there has been a settlement reached in the Securities Class Action, or if the stay of the
Derivative Action is terminated following the circumstances described in Paragraph 7 above,
whichever occurs first, the Parties will meet and confer concerning a schedule for further
proceedings in the Derivative Action and will thereafter submit a proposed schedule to the Court
by motion. At such time, Defendants have the right to seek a further stay of the Derivative Action
from the Court should they believe that circumstances warrant it, and Plaintiffs have the right to

oppose.
Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 5 of 8

9. Notwithstanding the stay of the Derivative Action, the Parties agree that Plaintiffs
shall be permitted to file an amended complaint at any time during the pendency of the stay.
Defendants shall be under no obligation to respond to any such complaint while the Derivative
Action is stayed or until such time as a response to that complaint is due pursuant to the proposed
schedule described in Paragraph 8 above, unless otherwise ordered by the Court.

10.° The Parties agree that, as long as the Derivative Action remains stayed, the Parties
shall be subject to, and shall comply with, the terms of paragraphs 12-16 of the 2018 Stay Order.

11. If this joint motion is granted, the stay shall apply to each purported derivative
action arising out of the same or substantially the same transactions or events as the Derivative
Action, which is subsequently filed in, removed to, or transferred to this Court.!

12. For the foregoing reasons, the Parties respectfully request that the Court stay this
litigation, on the terms set forth herein, until the earlier of (i) the resolution of the Securities
Appeal, or (ii) notification that there has been a settlement reached in the Securities Class Action,

or, alternatively, until otherwise agreed to by the Parties pursuant to the terms set forth above.

[signatures appear on following pages]

 

} For the avoidance of doubt, the provisions of paragraph 11 above are not intended to, and
do not, apply to the consolidated derivative action captioned Jn re Under Armour, Inc, Shareholder
Derivative Litigation, No. 1:18-cv-01084-GLR (D. Md.).

—~3-
Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 6 of 8

Dated: September 18, 2019

Dated: September 18, 2019

Respectfully submitted,

By:

BROWN GOLDSTEIN LEVY, LLP
/s/ Dana W. McKee

 

(signed with permission of Dana W. McKee)
Joseph B. Espo, Federal Bar No. 07490
Dana W. McKee, Federal Bar No. 04447
120 E. Baltimore Street, Suite 1700
Baltimore, MD 21202

Telephone: (410) 962-1030

Facsimile: (410) 385-0869
jbe@browngold.com
dwm@browngold.com

JOHNSON FISTEL, LLP

Michael I. Fistel, Jr. (admitted pro hac vice)
michael f@johnsonfistel.com

William W. Stone (pro hac vice to be filed)
williams@johnsonfistel.com

Murray House ,

40 Powder Springs Street

Marietta, GA 30064

Telephone: (470) 632-6000

Facsimile: (770) 200-3101

Attorneys for Plaintiffs

VENABLE LLP

: /s/G. Stewart Webb, Jr.

 

G. Stewart Webb, Jr., Federal Bar No. 00828
750 East Pratt Street, Suite 900

Baltimore, MD 21202

Telephone: (410) 244-7400

Facsimile: (410) 244-7742
gswebb@venable.com
Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 7 of 8

Dated: September 18, 2019

FRIED, FRANK, HARRIS, SHRIVER &
JACOBSON LLP

James D. Wareham

801 17th Street, NW

Washington, DC 20006

Telephone: (202) 639-700

Facsimile: (202) 639-7003

-and-

Samuel P, Groner (admitted pro hae vice)
Michael P. Sternheim (admitted pro hac vice)
One New York Plaza,

New York, NY 10004

Telephone: (212) 859-8000

Facsimile: (212) 859-4000

samuel. groner@ fried frank.com
michael.sternheim@ fried frank.com

Counsel for Defendants George W. Bodenheimer,
Douglas FE. Coltharp, Jerri L. DeVard, Karen W.
Katz, A.B. Krongard, Eric T. Olson, Harvey L.
Sanders, Thomas J. Sippel, and Nominal
Defendant Under Armour, Inc.

HOGAN LOVELLS US LLP

: /s/ Scott R. Haiber

(signed with permission of Scott R. Haiber)
Scott R. Haiber, Federal Bar No, 25947
100 International Drive, Suite 2000
Baltimore, MD 21202

Telephone: (410) 659-2700

Facsimile: (410) 659-2701

scott. haiber@hoganlovells.com

Counsel for Defendant Kevin Plank
Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 8 of 8

Dated: September 18, 2019

IT IS SO ORDERED.

DATED: Septernber # 4, 2019

-and-

Jon M. Talotta

Park Place II Ninth Floor
7930 Jones Branch Drive
McLean, VA 22101-3302

- Telephone: (703) 610-6100

Facsimile: (703) 610-6200
jon.talotta@hoganlovells.com

Of Counsel

ZUCKERMAN SPAEDER LLP

: /s/G. Steven Salky

 

(signed with permission of G. Steven Salky)
G. Steven Salky, Federal Bar No. 05611
1800 M Street, NW, Suite 1000
Washington, DC 20036-5807

Telephone: (202) 778-1800

Facsimile: (202) 822-8106
ssalky@zuckerman.com

-and-

Adam Abelson

100 East Pratt Street, Suite 2440
Baltimore, MD 21202-1031
Telephone: (410) 949-1148
Facsimile: (410) 659-0436
aabelson@zuckerman.com

Counsel for Defendants Lawrence P. Molloy and
Brad Dickerson

»

THE HONORABLE RICHARD D. BENNETT
UNITED STATES DISTRICT JUDGE
